E        OWNEY         GENERAL

                         OF   a‘EXAS




                        September 28, 1961

Honorable Henry Wade                   Opinion No. WW-1157
District Attorney
Records Building                       Re:   Construction of Article
Dallas 2, Texas                              2922-15, Vernon's Civil
                                             Statutes,   relative   to
                                             transportation of pupils
                                             to and from schools in
Dear Mr. Wade:                               cities.
      In reference to the above captioned matter you have submit-
ted the following questions:
           "1. Are children who live within cities de-
      nied transportation if they live within two miles
      from a bus line, even though such bus does not go
      anywhere reasonably near their school?

           2.   Is the "public transportation" intended by
      the statute limited to city bus systems, or does it
      e:-tendto any form of public transportation such as
      Greyhound Bus lines, and the like?

           3.  Is the "public transportation" intended
      by the statute to include shuttle buses which are
      operated by the city bus system but which do not
      run at hours which would serve school children who
      must meet the school system hours for the begin-
      ning and ending of school?

           4.  What city is intended by the words "cities
      having public transportation", when parts of the
      Dallas Independent School District include a por-
      tion>ut   not all of the City of Dallas, anh there
      are parts of cities, such as Highland Park, Univer-
      sity Park, Rylie, and etc., which lie within the
      Dallas Independent School District, and the children
      live within two miles of a City of Dallas bus roate,
      but do not live within the corporate limits of the
      City of Dallas?

           5.  Do the words "nearest practical route" in-
      clude a measurement in the opposite direction from
      the particular school which the child must attend?
Honorable Henry Wade, page 2 (WW-1157)


           6.  Do the words "nearest practical route" in-
      clude a route which:
               (a) Has no sidewalks requiring that a
                   child walk in the street;
               (b)   Has no paved street;
               (c)   Requires that the children use al-
                     leys, paved or unpaved;
               (d)   Requires that the children traverse
                     an area which offers more than the
                     usual and ordinary hazards and dan-
                     gers for children?

          7.  When the act deals with children who live with-
     in two miles of public transportation, is it intended
     that the particular transportation available to a par-
     ticular child must afford a reasonable and practical
     means for that child to travel to his or her particu-
     lar school?"
      In connection with the above questions you submitted the fol-
lowing factual situations:
            "In the City of Dallas many bus lines will come to
      the downtown area but come nowhere near a particular
      school. In some instances children theoretically could
      ride across town to some point and secure a transfer
      to another line that might take them near their parti-
      cular  school. In many cases the children may be too
      young and inexperienced to ride over the city alone
      and make transfer connections - and the time consumed
      in some instances would make the transfer completely
      impractical. In other instances there may be no bus
      to which a transfer can be had which will go anywhere
      near a particular school."
      Before reaching your questions, we point out that nothing
in the legislative scheme bearing upon the subject prohibits
local school authorities from furnishing inter-city transportation
facilities for their students if it is within their financial
means. We know that this is actually done at this time in some
cities entirely at the expense of the local school authorities and/
or the parents of children desiring such service.
      We also point out that the statutes bearing upon the sub-
ject confer no affirmative property right upon anyone to receive
.




    Honorable Henry Wade, page 3 (w-1157)


    free transportation for school children. The legislation i.1ques-
    tion merely permits payment from the state to reimburse local au-
    thorities for service furnished under certain circumstances and
    forbids reimbursement from state funds under other circumstances.
    Nothing in the law prevents such service from being furnished
    through local authorities if they deem it advisable and feasible
    to do so.
          Sub~section3 of Article 2922-15, Vernon's Civil   Statutes
    provides as follows:
               "All bus routes and transportation systems shall
          be reviewed by the State Commissioner of Education and
          he shall be responsible for establishing criteria for
          evaluating the several transportation systems of this
          state, but all such criteria shall be subject to the
          approval of the State Board of Education. The Commis-
          sioner shall evaluate all transportation systems as
          rapidly as possible. No new bus routes or bus route
          extensions shall be approved prior to the survey of
          the transportation system of the district or county
          requesting new equipment or extensions. In cities
          having public transportation, no child residing with-
          in the city limits of such city shall be eligible to
          be transported at state expense unless such child
          resides more than two (2) miles, measured by the
          nearest practical route, from public transportation
          service of such city.
                'In approving a transportation system for a
          district or a county, consideration shall be given
          to providing transportation for only those pupils
          who live two (2) or more miles from the school they
          attend, and no consideration shall be given to pro-
          viding transportation for pupils from one district
          to another when their grades are taught in their
          home districts unless the transfer of such pupils
          has been approved by the County Boards of School
          Trustees  as provided by law. There shall be no du-
          plication of bus routes or duplication of services
          within sending districts by buses operated by two
          (2) school districts and/or counties except upon
          approval by the Commissioner of Education. All funds
          paid to the several transportation units for the ope-
          ration of transportation systems of this state shall
          be expended for no other purpose. The Commissioner
          of Education shall formulate rules and regulations
                                                                    .




Honorable Henry Wade, page 4 (WW-1157)



        for enforcing the transportation sections of this
        Act, subject to the approval of the State Board of
        Education. Appeals may be had from policies of
        County Boards of Trustees affecting transportation
        to the Commissioner of Education, and to the State
        Board of Education In matters relating thereto."
      The phrase "public transportation service" is of primary
importance in properly answering your principal question.
        The word "public" has been defined to mean:
              "Public, adj. Pertaining to a state, nation,
        or whole community; proceeding from, relating to,
        or affecting the whole body of people or an entire
        community. Open to all; notorious. Common to all
        or many; general; open to common use. . . . 10F.
        621. Belonging to the people at large, relating to
        or affecting the whole people of a state, nation,
        or community; not limited or restricted to any par-
        ticular class of the community D . . 111 A.L.R.
721. '1 Black's Law Dictionary, Fourth Edition.

        "Transportation" has been defined to mean:
             "The removal of goods or persons from one
        place to another9 b a carrier." 154 U.S. 447, 5
        S.Ct. 82&22 L.Ed. 527, 29 L. Ed. 158, 38 L-Ed. 1047,
        Black's Law Dictionary, Fourth Edition."
      The term "transportation service" has been defined by the
Court of Appeals of Kentucky to mean "transportation service is
one which essentially requires no other service to complete the
object of the s,hipper," Andrews Steel Co. v. Davis, 276 S.W. 148
(1925). In support of the above statement as to the meaning of
the term "transportation service" the court cited the following
cases: Vicksburg, S. & P.R. Co. v. R.R. Commission, 137 La.
;Q;,@   s   161; Sparta Gas & Elec. Co. v. Illinois Southern
        2;; Ill 346 9= N E 312. Grand Trunk R. Co. v. Michi-
&i-i?I'Co. (D.C:) 196 F,'lO&i affirmed in 231 U.S. 457 34 S .
ct. 152, 58 L-Ed., 310; and J. B. Doppes Sons Lumber Co: v. C.,
N.O. & T.P.R. Co., 92 Ohio St. 2Ob,,110 N .o
                                           E b40, L es.
                                                     R A 191bD9
‘J52.
      The object of the school child is to reach the school, and
if the public transportation does not go to the school or the
vicinity thereof, it would require "other service to complete the
object of the" child, and hence would not constitute "transpor-
Honorable Henry Wade, page 5,   (WW-lly)


tation service" as that term is used in the statute.
      It seems clear to us from reading Section 3 of Article
2922-15 in its entirety tnat it was the evident Intention of the
legislature to deal with adequate transportation of children
to and from the public schools.
      This interpretation is buttressed by the expression of
legislative intent contained in the emergency clause of Article
2922-15, wherein it is stated, "The urgent need to provide a
more efficient and equitable system for the transportation of
public school pupils creates an emergency, etc." (Emphasis
ours.)
      Your detailed questions concern problems raised by special
fact situations which should be resolved not by this office, but
in accordance with the procedure set forth in Article 2922-15,
V.C.S.
      As set forth above, Section 3 of Article 2922-15 provides:
           "All bus routes and transportation systems shall
      be reviewed by the State Commissioner of Education and
      he shall be responsible for establishing criteria for
      evaluating the several transportation systems of this
      state, but all such criteria shall be subject to the
      approval of the State Board of Education." and
           11
            0 . * The Commissioner of Education shall for-
      mulate rules and regulations for enforcing the trans-
      portation sections of this Act, subject to the appro-
      val of the State Board of Education. Appeals may be
      had from policies of County Boards of Trustees af-
      fecting transportation to the Commissioner of Educa-
      tion, and to the State Board of Education in matters
      relating thereto."
      The above language provides that the Commissioner is re-
quired to "formulate rules and regulations for enforcing the
transportation sections of this Act, subject to the approval of
the State Board of Education." We are confident that the Com-
missioner will perform this duty in harmony with this opinion.
Copies of these rules and regulations, upon approval by the
State Board of Education, should be furnished the County Boards
of Trustees and other local school authorities for their gui-
dance. The local school authorities should make the initial de-
termination in light of this opinion and such rules and regula-
tions, as to whether transportation to and from school, in a
                                                                 -   .




Honorable Henry Wade, page 6 (WW-1157)


particular fact situation may merit assistance from the state,
after reviewing the factual situation involved. Of course, the
decision by the local authorities is subject to being reviewed
by the Commissioner of Education and the State Board of Educa-
tion as stated in said Article.

                              SUMMARY

                The Texas Education Agency may
                furnish financial assistance to
                local school authorities for
                transportation provided by such
                local authorities for students
                who reside two or more miles from
                a public transportation service
                to and from the school.
                Whether the public transportation
                service available in the particular
                city is adequate or suitable or
                practical for a particular student
                or a particular school is a fact
                question that must be initially
                resolved by the local school autho-
                rities in accord with rules and
                regulations prescribed by the Com-
                missioner of Education and approved
                by the State Board of Education.


                         Yours very truly,
                         WILL WILSON
                         Attorney General of Texas


                         By:
                              Assistant
WVG/rd
APPROVED:
OPINION COMMITTEE
H. Grady Chandler, Chairman
Honorable Henry Wade, page 7 (W-1157)




Marvin Thomas
Henry G. Braswell
Marietta Payne
Riley Eugene Fletcher
REVIEWED FOR THE ATTORNEY GENERAL
BY:
     Houghton Brownlee, Jr.